     Case 1:18-cr-00286-TWP-DLP Document 65-11 Filed 05/19/19 Page 1 of 3 PageID #: 600

                                                       CASE NUMBER: 03C01-1808-F4-004698                                     FILED: 8/24/2018




STATE OF INDIANA                                             )          IN   THE BARTHOLOMEW                                  COURT
                                                             )    SS:
COUNTY OF BARTHOLOMEW                                        )
                                                                        CAUSE NO.

STATE OF INDIANA

V.



RENZO M. SIGNORINO


                                                  AFFIDAVIT FOR PROBABLE CAUSE

                      William Kinman, hereby afﬁrm under penalties of perj ury                        that the following is true:
                 I,




                                                                                       Whipker responded       to   the Ohio Chapel
     .           On     July 8, 2017, Deputies Aspenson and
                 Methodist Church on a report of a burglary. Deputy Whipker observed extensive damage
                 t0 the interior of the building as well as multiple broken exterior
                                                                                     windows.


     .           Sgt.   Greg Duke requested a detective and                       I   responded   to the scene.     Upon   arrival at the

                 church,  observed evidence of forced entry into the back door of the church. I also
                            I


                 observed that the doorknob was missing from the front door of the church and
                                                                                              multiple

                 broken exterior windows.


         .       Inside the church,           I observed extensive damage which included white powder throughout
                 the church that         I   believed to be ﬁ'om a ﬁre extinguisher, broken glass throughout various
                 areas of the church, and multiple items of church property that                              had been damaged or

                 destroyed.        In the basement,           I   observed a burnt church         pew and ﬁre damage         to the wall

                 and    ceiling.   Photogaphs were taken                to   document the extent of the damage.


         .       Near the entrance of the church, I observed a guest book. On one sheet of the guestbook,
                 someone had written “God works in mysterious ways.” This was photographed as well.


             .    Also on July      8,   201 7,    I   made      contact with Detective Brian Schrader of the          Brown County
                  Sheriff‘s     Ofﬁce.        Schrader informed              me   he was investigating three church vandalisms
                  that had occurred in      Brown County. Schrader and I met and went through photographs
                                                                                              Pike’s Peak
                  taken at      each incident. One of the Brown County vandalisms occurred at
                  Church and in looking                at   photographs from that incident,            I   observed a photo of a dry

                  erase board where someone “God works in mysterious ways.”          I noticed that the


                                                                                                Chapel
                  handwriting appeared very similar to the handwriting in the guestbook at Ohio
                  Methodist Church.
 Case 1:18-cr-00286-TWP-DLP Document 65-11 Filed 05/19/19 Page 2 of 3 PageID #: 601

                                      CASE NUMBER: 03C01-1808-F4-004698                                  FILED: 8/24/2018




6.   On August               was contacted by Detective Mark Paris of the Camel Police
                     20, 2018,    I


     Department. Paris informed that he was investigating recent vandalism to the Shaarey
     Teﬁlla where a swastika and iron cross were spray painted on the property and a ﬁre
                                                                                         had

     been set outside the synagogue.     Pan's had identiﬁed two suspects in the Carmel

     vandalism as Noah Brewer and a juvenile, K.B. Paris informed that during his interview
                                                                                       K.B.
     with K.B., she had informed him of another church vandalism in Hope, Indiana.
     was being held     at the   Hamilton County Juvenile Center.


     On August        21, 2018, Detective Brian Schrader and                I   went   t0 the   Hamilton County

     Juvenile Center to interview K.B.           K.B.    is   legally   mam'ed and     is   therefore emancipated.

     She was advised of her Miranda        rights      and agreed to speak with        us.



     During the interview K.B. advised           that she     knew who was        responsible for the vandalism

          church in “Ogilville.” She advised that Renzo Signorino was responsible for the
     at the

     damage to the church and that he had bragged about putting a cruciﬁx in the toilet. I
     knew              Ohio Chapel Methodist Church there had been a cruciﬁx placed upside
              that at the

     down  in a toilet. K.B. advised that she was cheating on her boyfriend with
                                                                                 Signorino at

     one point and that Siglorino had told her about the vandalism. KB. stated she had
     previously bragged online about being involved in the vandalism, but that she
                                                                                     had not

     actually been involved.


                                                                                Renzo Signorino     at his   place of
     On August        22, 2018, Detective Schrader and            I   located

     employment. Signorino agreed           to   speak with us. Signorino admitted to driving K.B. to

     the churches in        Brown County and      the   Ohio Chapel Methodist Church              in   Bartholomew

     County. He further admitted to going inside the Ohio Chapel Methodist
                                                                            Church with
                                                                               individual
     K.B. and causing some of the damage. Signorino also admitted to being the
                                                                       Chapel  Methodist
     who had written “God works in mysterious ways” in both the Ohio
      Church and the Pike’s Peak Church           in   Brown County.


 10. Finally,    I   made   contact with Chn'stina Ayers a congregation             member of the Ohio Chapel
      Methodist Church.          Ayers provided documentation of the estimated cost for repair and
      clean   up 0f the church    that totaled 73, 321.49A
    Case 1:18-cr-00286-TWP-DLP Document 65-11 Filed 05/19/19 Page 3 of 3 PageID #: 602

                                 CASE NUMBER: 03C01-1808-F4-004698                    FILED: 8/24/2018




                                                                    representations are true and
         afﬁrm, under the penalties for perjury, that the foregoing
         I
                                                             State of Indiana.
the aforementioned events occurred in Bartholomew County,




 f ant




Subscribed and sworn to before   me this 24th day of August,   2018.




                                                 .     Item!           L44
                                                o    en Kay,#32010-49


                                      Ninth Judic1al Circuit
                                      Bartholomew County, State of Indiana
